Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-24 are pending.
Applicant’s election of Group II, claims 12-16 in the reply filed on February 23, 2021 is acknowledged. In the absence of any statement indicating traverse, it is assumed that this election is made without traverse. Upon further consideration, claim 11 is hereby rejoined to Group II and included in the elected group. Applicant is advised that any divisional application with claims made to a polynucleotide or nucleic acid would not be shielded by the safe harbor provision of 35 U.S.C. Section 121.
Claims 1-10 and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.
Claims 11-16 are therefore pending and under examination, drawn to methods of generating an antibody.  

Claim Objections
Claims 11 and 15-16 are objected to because of the following informalities: the claims depend upon withdrawn claims 1 and 6. Appropriate correction is required. 
For the purpose of examination, Claim 11 reads upon a polynucleotide encoding a monoclonal antibody comprising an antigen recognition domain that binds specifically the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims depend upon withdraw claim 1, which recites the limitation “the antibody is not an antibody set forth in Table 2.”
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP section 2173.05(s).
Applicant is invited to amend the claims to recite the contents of Table 2 in proper format.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. patent 6,506,569 (Ni et al.).
Ni describes a method for generating anti-TRAIL antibodies, comprising immunizing animals with epitope-bearing polypeptides of TRAIL (col. 53, lines 50-67). Ni further teaches that such epitopes may be as few as 8 to 10 amino acids in length (col. 53, lines 34-49). Ni also teaches polypeptides from the extracellular domain of TRAIL (positions 56 to 212 of the TRAIL sequence) are preferred (col. 37, lines 49-56), which encompasses the sequence of SEQ ID NO: 98. Given the open language of “having”, the prior art polypeptide reads on the present claims.
Ni further teaches methods of isolating said anti-TRAIL antibodies (Example 6, col. 120 line 54 through col 122, line 58).
Ni further teaches methods of assaying the ability of an antibody to bind its target (col. 10, lines 19-43).
Ni further teaches polynucleotides which encode anti-TRAIL antibodies, including methods of generating an isolated polynucleotide, as well as cells expressing the antibody such as hybridomas, which the antibody may be isolated from (col. 62, lines 14-50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,521,228 (Wiley et al., cited in IDS) in view of Trier et al. ("Production and characterization of peptide antibodies", Methods. 2012 Feb;56(2):136-44).   

Wiley also teaches a method for identification of blocking antibodies against TRAIL by testing their ability to bind TRAIL in co-culture with Jurkat cells (Example 12; col. 40, line 50 through col. 41, line 10).
However, Wiley does not teach the use of peptides no longer than 20 amino acids in length in the generation of antibodies.
Trier describes a method of generating antibodies, comprising contacting an animal with a synthetic peptide which mimics selected regions of the protein in question (page 136, right column, second paragraph). Trier further teaches that peptides shorter than 20 amino acids are preferred (page 137, left column, fourth paragraph). Trier further describes considerations for the selection of suitable peptides to be used in such a method (Table 1).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the method taught by Trier to the anti-TRAIL antibody taught by Wiley in order to arrive at the claimed invention. The teachings of Trier can be applied to sequences from TRAIL by known methods, and would predictably perform the same function. The use of a short peptide for the creation of an antibody, as taught by Trier, solves the problem of antibody design against a specific epitope of the TRAIL protein. All the claimed elements 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
 
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PETER JOHANSEN/Examiner, Art Unit 1644     



/SHARON X WEN/Primary Examiner, Art Unit 1644